DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 and 09/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (Pub. No.: US 2015/0091783).
Consider claim 1, Hwang discloses a display panel (paragraph [0032], Fig. 1, display panel 300), comprising a display region and a peripheral region, wherein the display region comprises a subpixel unit array having a plurality of rows and a plurality of columns of subpixel units (paragraph [0036], Fig. 2,  pixels PX and signal lines of the display panel 300 may include gate lines, which extend mainly in a row direction, and data lines, which mainly extend in a column direction), and the peripheral region comprises a gate drive circuit (paragraph [0040], Fig. 1, gate driver 400); 
the display region further comprises a plurality of gate lines and a plurality of data lines for driving the subpixel unit array (paragraph [0036], Fig. 2,  pixels PX and signal lines of the display panel 300 may include gate lines, which extend mainly in a row direction, and data lines, which mainly extend in a column direction), each subpixel unit is driven by a scanning signal provided by one gate line of the plurality of gate lines and a data signal provided by one data line of the plurality of data lines to display (paragraph [0033], signal lines include gate lines, which transmit a scanning signal, and data lines, which transmit a data voltage), and a same data line is connected with at least two subpixel units which are not adjacent to each other and have a same color (paragraph [0038], Fig. 2, adjacent pixels PX in the column direction may alternate between connects with the two adjacent data lines and paragraph [0037], Pixels PX that represent the same primary color R, G, and B may be disposed in a pixel array); 
the gate drive circuit comprises a plurality of shift register units arranged in sequence, and the plurality of gate lines are arranged in sequence and electrically connected with the plurality of shift register units arranged in sequence in a one-to-one correspondence in order (paragraph [0059], Fig. 3, the gate driver 400 may be implemented as a shift register that includes a plurality of stages 410 arranged in a line and connected to the gate lines G1 to Gn, respectively); and
the gate drive circuit is configured to receive clock signals and generate the scanning signal to enable the at least two subpixel units of the same color which are connected with the same data line and not adjacent to each other to display successively in timing (paragraph [0059], Figs. 1-3, of clock signals CLK1, CLKB1, CLK2, and CLKB2 are input to the gate driver 400).
Consider claim 13, Hwang discloses wherein the display panel further comprises a data drive circuit in the peripheral region, and the data drive circuit is connected with the plurality of data lines (paragraph [0039], Fig. 1, data driver 500 is connected to the data lines D1 to Dm) and configured to supply the data signal to the subpixel unit array by means of a 2-point polarity switching approach (paragraph [0055], Fig. 1, the data driver 500, may be controlled such that a polarity of the data voltage Vd that is applied to each of the pixels PX is opposite to a polarity of a previous frame).
Consider claim 16, Hwang discloses a display device (paragraph [0032], Fig. 1, display device), comprising a display panel (paragraph [0032], Fig. 1, display panel 300), comprising a display region and a peripheral region, wherein the display region comprises a subpixel unit array having a plurality of rows and a plurality of columns of subpixel units (paragraph [0036], Fig. 2,  pixels PX and signal lines of the display panel 300 may include gate lines, which extend mainly in a row direction, and data lines, which mainly extend in a column direction), and the peripheral region comprises a gate drive circuit (paragraph [0040], Fig. 1, gate driver 400); 
the display region further comprises a plurality of gate lines and a plurality of data lines for driving the subpixel unit array (paragraph [0036], Fig. 2,  pixels PX and signal lines of the display panel 300 may include gate lines, which extend mainly in a row direction, and data lines, which mainly extend in a column direction), each subpixel unit is driven by a scanning signal provided by one gate line of the plurality of gate lines and a data signal provided by one data line of the plurality of data lines to display (paragraph [0033], signal lines include gate lines, which transmit a scanning signal, and data lines, which transmit a data voltage), and a same data line is connected with at least two subpixel units which are not adjacent to each other and have a same color (paragraph [0038], Fig. 2, adjacent pixels PX in the column direction may alternate between connects with the two adjacent data lines and paragraph [0037], Pixels PX that represent the same primary color R, G, and B may be disposed in a pixel array); 
the gate drive circuit comprises a plurality of shift register units arranged in sequence, and the plurality of gate lines are arranged in sequence and electrically connected with the plurality of shift register units arranged in sequence in a one-to-one correspondence in order (paragraph [0059], Fig. 3, the gate driver 400 may be implemented as a shift register that includes a plurality of stages 410 arranged in a line and connected to the gate lines G1 to Gn, respectively); and
the gate drive circuit is configured to receive clock signals and generate the scanning signal to enable the at least two subpixel units of the same color which are connected with the same data line and not adjacent to each other to display successively in timing (paragraph [0059], Figs. 1-3, of clock signals CLK1, CLKB1, CLK2, and CLKB2 are input to the gate driver 400).
Consider claim 17, Hwang discloses a driving method of a display panel (paragraph [0032], Fig. 1, display panel 300), wherein the display panel comprises a display region and a peripheral region, wherein the display region comprises a subpixel unit array having a plurality of rows and a plurality of columns of subpixel units (paragraph [0036], Fig. 2,  pixels PX and signal lines of the display panel 300 may include gate lines, which extend mainly in a row direction, and data lines, which mainly extend in a column direction), and the peripheral region comprises a gate drive circuit (paragraph [0040], Fig. 1, gate driver 400); 
the display region further comprises a plurality of gate lines and a plurality of data lines for driving the subpixel unit array (paragraph [0036], Fig. 2,  pixels PX and signal lines of the display panel 300 may include gate lines, which extend mainly in a row direction, and data lines, which mainly extend in a column direction), each subpixel unit is driven by a scanning signal provided by one gate line of the plurality of gate lines and a data signal provided by one data line of the plurality of data lines to display (paragraph [0033], signal lines include gate lines, which transmit a scanning signal, and data lines, which transmit a data voltage), and a same data line is connected with at least two subpixel units which are not adjacent to each other and have a same color (paragraph [0038], Fig. 2, adjacent pixels PX in the column direction may alternate between connects with the two adjacent data lines and paragraph [0037], Pixels PX that represent the same primary color R, G, and B may be disposed in a pixel array); 
the gate drive circuit comprises a plurality of shift register units arranged in sequence, and the plurality of gate lines are arranged in sequence and electrically connected with the plurality of shift register units arranged in sequence in a one-to-one correspondence in order (paragraph [0059], Fig. 3, the gate driver 400 may be implemented as a shift register that includes a plurality of stages 410 arranged in a line and connected to the gate lines G1 to Gn, respectively); and
the gate drive circuit is configured to receive clock signals and generate the scanning signal to enable the at least two subpixel units of the same color which are connected with the same data line and not adjacent to each other to display successively in timing (paragraph [0059], Figs. 1-3, of clock signals CLK1, CLKB1, CLK2, and CLKB2 are input to the gate driver 400).
the driving method comprises:
providing the clock signals to the gate drive circuit to cause the gate drive circuit to generate the scanning signal, to enable the at least two subpixel units of the same color which are connected with the same data line and not adjacent to each other to display successively in timing (paragraph [0059], Figs. 1-3, of clock signals CLK1, CLKB1, CLK2, and CLKB2 are input to the gate driver 400).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Tung et al. (Pub. No.: US 2015/0213772).
Consider claim 14, Hwang discloses wherein the data signal provided by any one of the plurality of data lines has a same polarity (paragraph [0055], a polarity of the data voltage Vd is applied to each of the pixels PX for a given frame).
Hwang does not specifically disclose any one of the plurality of data lines has a zigzag wiring shape.
Tung discloses the any one of the plurality of data lines has a zigzag wiring shape (paragraph [0007], [0038], Fig. 1B, data lines provided with a zigzag wiring shape).
Therefore, in order to improve the problem of V-line mura phenomenon, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Tung providing any one of the plurality of data lines has a zigzag wiring shape, see teaching found in Tung, paragraph [0007].

Allowable Subject Matter
Claims 2-12, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 18, the prior art of record fails to disclose a plurality of subpixel units divided into G driving groups when driven, a number of the clock signals is H, each of the driving groups comprises F subpixel units, F=[H/G], and [H/G] denotes rounding H/G.
Regarding claim 4, the prior art of record fails to disclose the plurality of shift register units are divided into at least one shift-register-unit scanning group.
The remaining claims are objected to due to their dependency on objected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627